DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 1, 7 and 13, the claimed invention recite “the first combined conditional expression is based on a first combined monitoring condition that combines all of the received monitoring conditions, and a second conditional expression based on at least one of the monitoring conditions associated with the first conditional expression” are unclear and not defined because when a first combined monitoring condition that combines all of the received monitoring conditions to make up the first combined conditional expression, then it is vague when there is no expression of a second combined monitoring condition presenting to clarify for a second conditional expression based on at least one of the monitoring conditions associated with the first conditional expression. 
 	Extension revision in amendment is respectfully requested.
 	Dependent claims 2-6, 8-12 and 14-18 are rejected based on the rejection of the base clams.
Allowable Subject Matter
Claims 1, 7 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 The reasons for indicating allowable subject matter is not provided at this time because when considered in combination of the claimed invention which discloses interrelationship performance operation which relates in corporation of the limitations that being rejected as indicated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Zaromb et al (us 4888295) discloses portable system and method combining chromatography and array of electrochemical sensors.
 	Mao et al (US 10613063) discloses methods and systems for chromatography data analysis.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRYAN BUI/Primary Examiner, Art Unit 2865